09-4915-ag
         LaPlante v. U.S. Dep’t of Homeland Security
                                                                                               BIA
                                                                                          Straus, IJ
                                                                                      A098 858 406

                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT
                                                 SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
     FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC
     DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A
     COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 20th day of April, two thousand eleven.
 5
 6       PRESENT:
 7                ROGER J. MINER,
 8                ROBERT D. SACK,
 9                REENA RAGGI,
10                   Circuit Judges.
11       _______________________________________
12
13       DANIEL LAPLANTE,
14                Petitioner,
15
16                         - v. -                                        09-4915-ag
17                                                                       NAC
18       U.S. DEPARTMENT OF HOMELAND SECURITY,
19       U.S. DEPARTMENT OF JUSTICE,
20                Respondents.
21       _______________________________________
22
23       FOR PETITIONER:                               Gregory C. Osakwe, Hartford,
24                                                     Connecticut.
25
26       FOR RESPONDENTS:                              Tony West, Assistant Attorney
27                                                     General; Jennifer J. Keeney, Senior
28                                                     Litigation Counsel; Nehal H. Kamani,
29                                                     Trial Attorney, Office of
30                                                     Immigration Litigation, Civil
31                                                     Division, United States Department
32                                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a
 2   decision of the Board of Immigration Appeals (“BIA”), it is
 3   hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

 4   review is DENIED.
 5       Danial LaPlante, a native and citizen of Haiti, seeks

 6   review of an October 30, 2009 order of the BIA, affirming
 7   the April 7, 2008 decision of Immigration Judge (“IJ”)
 8   Michael W. Straus, pretermitting his asylum application and

 9   denying his application for withholding of removal and

10   relief under the Convention Against Torture (“CAT”).     In re
11   LaPlante, No. A098 858 406 (B.I.A. Oct. 30, 2009), aff’g No.

12   A098 858 406 (Immig. Ct. Hartford, Conn., Apr. 7, 2008).     We

13   assume the parties’ familiarity with the underlying facts
14   and procedural history of the case.

15       Under the circumstances of this case, we review the

16   IJ’s decision as modified by the BIA decision.    See Xue Hong
17   Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir.

18   2005).   The applicable standards of review are well-
19   established.   See 8 U.S.C. § 1252(b)(4)(B) (2006); Yanqin
20   Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

21       The BIA reasonably found that LaPlante failed to
22   demonstrate that any harm he suffered or feared was on

23   account of a protected ground.    An applicant seeking asylum
24   and withholding of removal must establish that his past

25   persecution or fear of future persecution is on account of


                                   2
 1   his race, religion, nationality, political opinion, or
 2   membership in a particular social group.   See 8 U.S.C.
 3   § 1101(a)(42) (2006); see also 8 C.F.R. § 1208.16(b)(1)

 4   (2011); Yueqing Zhang v. Gonzales, 426 F.3d 540, 545 (2d
 5   Cir. 2005) (holding that the “applicant must [] show,

 6   through direct or circumstantial evidence, that the
 7   persecutor’s motive to persecute arises from the applicant’s
 8   political belief [or other protected ground]”).   As amended

 9   by the REAL ID Act, Title 8, Section 1158(b)(1)(B)(i) of the

10   U.S. Code provides that an asylum “applicant must establish
11   that race, religion, nationality, membership in a particular

12   social group, or political opinion was or will be at least

13   one central reason for persecuting the applicant.”    LaPlante
14   testified that he did not know why his father was kidnapped,

15   other than his own belief that it was because of his

16   father’s affiliation with the Lavalas Party.   In the absence
17   of any “solid support” for his claim that his father was a

18   member of the Lavalas Party or that he and his family were
19   persecuted as a result of that affiliation, the BIA did not
20   err in finding that LaPlante failed to meet his burden of

21   demonstrating that any harm he suffered bore a nexus to a
22   protected ground.   See Jian Xing Huang v. INS, 421 F.3d 125,

23   129 (2d Cir. 2005) (per curiam) (holding that, absent solid
24   support in the record, a petitioner’s fear was “speculative

25   at best”).


                                   3
 1       Moreover, it was not improper for the BIA to consider
 2   LaPlante’s claim of a well-founded fear of persecution to be
 3   diminished because he testified that his siblings continued

 4   to live in Haiti without incurring any harassment or
 5   mistreatment.   See Melgar de Torres v. Reno, 191 F.3d 307,

 6   313 (2d Cir. 1999) (finding that where asylum applicant’s
 7   mother and daughters continued to live in petitioner’s
 8   native country, her well-founded fear claim was diminished).

 9   Although LaPlante asserts that his siblings are not

10   similarly situated to him because the gang members believed
11   that only he knew all of his father’s activities, he fails

12   to point to any evidence in the record to support that

13   assertion.
14       It was not unreasonable for the agency to require

15   corroborating evidence.   As the agency found, LaPlante’s

16   testimony as to his father’s political affiliation with the
17   Lavalas Party or as to why the gang members would want to

18   kidnap his father was generalized.   LaPlante could have
19   submitted a written statement from either of his sisters,
20   inasmuch as he is in contact with them, but did not do so.

21   See Chuilu Liu v. Holder, 575 F.3d 193, 196S97 (2d Cir.
22   2009) (“While consistent, detailed, and credible testimony

23   may be sufficient to carry the alien’s burden, evidence
24   corroborating his story, or an explanation for its absence,

25   may be required where it would reasonably be expected.”


                                   4
 1   (internal quotation marks omitted)).   The agency identified
 2   the missing corroboration and explained why it was
 3   reasonably available.

 4            LaPlante conceded that he had no corroborating
 5   evidence and did not provide any explanation for it.

 6   Accordingly, the agency did not err in relying on the lack
 7   of evidence from one of LaPlante’s sisters to find that
 8   LaPlante failed to meet his burden by adequately

 9   corroborating his claim.   See id. at 198 (holding that

10   before denying a claim solely because of an applicant’s
11   failure to provide corroborating evidence, the agency must,

12   either in its decision or otherwise in the record:

13   (1) identify the specific pieces of missing, relevant
14   documentation and explain that the documentation was

15   reasonably available; (2) provide the petitioner an

16   opportunity to explain the omission; and (3) assess any
17   explanation given); see also 8 U.S.C. § 1158(b)(1)(B)(ii).

18       Accordingly, because the BIA reasonably found that
19   LaPlante failed to establish that any harm he suffered or
20   feared bore a nexus to a protected ground, it properly

21   denied both asylum and withholding of removal.     See Paul v.
22   Gonzales, 444 F.3d 148, 155S56 (2d Cir. 2006).   We do not

23   address the BIA’s denial of CAT relief because LaPlante has
24   not challenged that portion of the BIA’s decision.

25


                                   5
 1       For the foregoing reasons, the petition for review is
 2   DENIED.   As we have completed our review, any stay of
 3   removal that the Court previously granted in this petition

 4   is VACATED, and any pending motion for a stay of removal in
 5   this petition is DISMISSED as moot. Any pending request for

 6   oral argument in this petition is DENIED in accordance with
 7   Federal Rule of Appellate Procedure 34(a)(2) and Second
 8   Circuit Local Rule 34.1(b).
 9
10
11                                 FOR THE COURT:
12                                 Catherine O’Hagan Wolfe, Clerk
13
14




                                     6